In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                 No. 02-19-00308-CV

BAXTER CONSTRUCTION COMPANY,                §   On Appeal from the 16th District Court
LLC, Appellant
                                            §   of Denton County (19-4506-16)

V.                                          §   October 22, 2020

SENIOR CARE LIVING VII, LLC,                §   Memorandum Opinion by Justice Gabriel
Appellee

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order denying Appellant Baxter Construction

Company, LLC’s Motion to Dismiss. It is ordered that the trial court’s order is

affirmed.

       It is further ordered that Appellant shall bear the costs of this appeal, for which

let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel